DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on July 28, 2020.  Claims 1-21 are pending and examined below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulman et al., WO 2017/084031 A1.
As to claim 1, Schulman teaches a system comprising:
records of certified acceptable requestors of use of airspace (¶ 12, 129-131); 
a plurality of airspace management rules (¶ 85-101); and 
a broadcast interface for enabling notifications over at least one telecommunications network (¶ 96, 163-166), 
wherein the system is configured to: 
receive an airspace use request and an identification of a requestor for the airspace use request from an application of a requestor over the at least one telecommunications network (¶ 11); 
determine whether the airspace use request is certified based on a comparison of the identification of the requestor to the records (¶ 38-39, 143, 149, 168, 186-190); and 
authorize a broadcast of a notification related to the airspace use request to a plurality of applications in accordance with the plurality of airspace management rules in response to determination that the airspace use request is certified based on a comparison of the identification of the requestor to the records (¶ 85-101, 149, 186-190).
As to claim 2, Schulman teaches wherein the notification is broadcast by at least one peered application in receipt of the authorization (¶ 105, 145, 154, 165-166 and Fig. 7).
As to claim 3, Schulman teaches wherein the peered application comprises a manned aircraft airspace management application (¶ 129, 271 and Fig. 7).
As to claim 4, Schulman teaches wherein the notification comprises an unmanned aerial vehicle (UAV) use exclusion (¶ 11-12, 186-190).
As to claim 5, Schulman teaches wherein the UAV use exclusion is broadcast only to ones of the plurality of applications identified as corresponded to restricted UAVs based on the identification (¶ 11-12, 186-190).
As to claim 6, Schulman teaches wherein the notification is system-wide or geographically-based (¶ 101, 107, 167).
As to claim 7, Schulman teaches wherein the notification includes an authorization allowing a predetermined group of vehicles to operate in the airspace (¶ 149, 167, 186-190).
As to claim 8, Schulman teaches wherein the plurality of airspace management rules include one or more deconfliction rules; and the deconfliction rules include rules for deconflicting flight plans among vehicles or deconflicting flight plans among a plurality of flight management systems (¶ 160).
As to claim 9, Schulman teaches wherein the system includes a single platform, a multi-platform, or a partitioned platform (¶ 99).
As to claim 10, Schulman teaches wherein the airspace use request further comprises a UAV flight plan, and wherein the UAV flight plan is additionally forwarded to the system (¶ 160-161).
As to claim 11, Schulman teaches wherein the plurality of airspace management rules further comprises flight plan approval rules, and wherein the UAV flight plan is approved by the system according to a comparison of the UAV flight plan to the flight plan approval rules (¶ 160-161).
As to claim 12, Schulman teaches wherein the notification comprises an UAV use grant (¶ 11-12, 186-190).
As to claim 13, Schulman teaches wherein the UAV use grant is broadcast only to ones of the plurality of applications identified as corresponded to allowable UAVs based on the identification (¶ 11-12, 186-190).
As to claim 14, Schulman teaches wherein the system is configured to determine whether the airspace use request complies with the airspace management rules; and authorize the broadcast of the notification related to the airspace use request to the plurality of applications in response to determination that the airspace use request complies with the airspace management rules (¶ 85-101, 157-160).
As to claim 15, Schulman teaches wherein the plurality of airspace management rules include one or applicable state and federal rules and laws (¶ 104-105, 258).
As to claim 16, Schulman teaches upon violation of the notification by at least one non-conforming UAV, the system compares the records to the identification of the non-conforming UAV and broadcasts the identification of the non-conforming UAV to at least one of the plurality of applications (¶ 152, 170-172).
As to claim 17, Schulman teaches wherein the at least one of the plurality of applications that receives the identification of the non-conforming UAV is corresponded to law enforcement (¶ 152, 170-172).
As to claim 18, Schulman teaches wherein the requestor comprises a first responder (¶ 152, 168, 170-172).
As to claim 19, Schulman teaches wherein the airspace use request comprises at least aircraft inclusions and exclusions; a restriction timeframe; and differences from prior airspace use requests (¶ 11, 107-110, 151).
As to claim 20, Schulman teaches wherein the identification is for an agency that provides role-base access control (¶ 11).
As to claim 21, Schulman teaches wherein the requestor is physically present within a geographic area of the airspace use request (¶ 168, 255, 271-272).
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	May 7, 2022